Citation Nr: 1616226	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  06-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to concurrent receipt of military retired pay and Department of Veterans Affairs (VA) service-connected disability compensation.


REPRESENTATION

Veteran represented by:	Nona M. McVay, Attorney at Law


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to September 1968, October 1968 to July 1973, and December 1973 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 decision by the VA Regional Office (RO) in Little Rock, Arkansas, which denied entitlement to concurrent receipt of military retired pay and VA service-connected disability compensation.

The Board notes that the Veteran was scheduled to testify at a hearing before a Veterans Law Judge in October 2010, but failed to appear.  A request for postponement was not received and granted; thus, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

In August 2011, the Board remanded the matter on appeal for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directives regarding these issues is required.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The present appeal pertains to a November 2008 claim for a retroactive Concurrent Retirement and Disability Pay (CRDP) compensation payment for the time period from July 1, 2004, through December 1, 2005.  The December 2008 decision on appeal indicates that VA has found that the Veteran is entitled to a retroactive CRDP compensation payment in the amount of $4,944.00 during the noted period.  However, in his January 2010 substantive appeal (VA Form 9), the Veteran asserted that Defense Finance and Accounting Service (DFAS) documents show that he is entitled to VA retroactive payment in the amount of $14,343.12.

In its August 2011 remand, the Board requested that the AOJ obtain copies of missing records, to include the Veteran's November 2008 claim, the RO's December 2008 decision, and the January 2009 notice of disagreement, which are now associated with the claims file.

In August 2011, the Board also noted that the audit trail for the Veteran's payments, deposits, and adjustments was incomplete.  Thus, the Board instructed the AOJ to obtain the following: (1) an audit of the Veteran's compensation account reflecting all due and paid amounts of VA compensation for the period from June 2004 through December 2005; (2) written input from DFAS as to the amounts of military retired pay due and paid the Veteran for the same period, to include direct deposit confirmations or an award processing sheet of the CRDP that was paid and any adjustments done by VA or DFAS; (3) a definition of terms used to explain the requested accounting; (4) copies of all deposit stubs or other accounting with regard to payments and their components and deductions; and (5) a clarification of any inconsistencies in the method of accounting between VA and DFAS.

After careful review of the record, the Board finds that the AOJ failed to provide a sufficient accounting of VA and DFAS withholdings and payments, as the accountings provided did not include a definition of the codes and terms noted.  Further, in light of the Board's directive to clarify inconsistencies, the Board notes that a VA VETSNET Audit Error Worksheet dated September 18, 2012, shows continued withholding of compensation against retirement pay by VA during the relevant period.  As the CRDP program was intended to restore withholdings related to military retired pay that was deducted due to receipt of VA service-connected disability compensation, the issue regarding whether the amount withheld by VA during the period from July 1, 2004, through December 1, 2005, was authorized is relevant.  See generally 10 U.S.C.A. § 1414 (West 2014).

Overall, the Veteran is entitled to a full and clear explanation for all benefits due and paid, including the amounts and reasons for any payments withheld.  Additionally, clarification is needed from DFAS as to amounts of military retired pay due and paid the Veteran for the same period.

Accordingly, the case is REMANDED for the following action:

1.  Obtain written input from DFAS as to the amounts of military retired pay due and paid the Veteran for the period from July 1, 2004, through December 1, 2005.  This accounting should include a definition of codes and terms used.  In addition, review the VA VETSNET Audit Error Worksheet dated September 18, 2012, and address whether the amount withheld by VA during the period from July 1, 2004, through December 1, 2005, was authorized.

2.  After the requested development has been completed, the Veteran should be provided a detailed explanation concerning all payments due and paid, including the amounts and reason for any payments withheld.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, return the matter to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




